Slip Op. 14 - 

              UNITED STATES COURT OF INTERNATIONAL TRADE

    SHAH BROS., INC.,

                     Plaintiff,
                                         Before: Donald C. Pogue,
              v.                                 Senior Judge

    UNITED STATES,                       Court No. 10-00205

                     Defendant.



                            OPINION AND ORDER

[granting in part plaintiff’s motion for attorneys’ fees and
expenses]

                                                Dated: December 15, 2014

          Elon A. Pollack and Kayla Owens, Stein Shostak Shostak
Pollack & O’Hara, LLP, of Los Angeles, CA, for the Plaintiff.

          Edward F. Kenny, Commercial Litigation Branch, Civil
Division, U.S. Department of Justice, of New York, NY, for the
Defendant. Also on the brief were Joyce R. Branda, Acting
Assistant Attorney General, and Amy M. Rubin, Acting Assistant
Director, International Trade Field Office.

            Pogue, Senior Judge:    In this action, Plaintiff Shah

Bros., Inc. (“Shah Bros.”) – the prevailing party1 – was

1
  See Shah Bros., Inc. v. United States, __ CIT __,
953 F. Supp. 2d 1328, 1332 (2013) (granting Defendant’s motion
to confess judgment in favor of Shah Bros. and explaining that
“the Government has agreed to provide all the relief that is
legally available to Shah Bros. – by reliquidating the
merchandise in question at the tariff and tax rates claimed in
the amended complaint”); Judgment & Order, ECF No. 91 (entering
judgment for Shah Bros. and ordering U.S. Customs and Border
Protection to reclassify the merchandise at issue as requested
by Shah Bros.).
Court No. 10-00205                                         Page 2


previously awarded, pursuant to the Equal Access to Justice Act,

28 U.S.C. § 2412(d) (2012) (“EAJA”), compensation for attorneys’

fees and expenses that it had reasonably incurred.2    Shah Bros.

now seeks a supplemental award of the additional attorneys’ fees

it incurred while litigating its EAJA application (the “fee

litigation”).3   Because Plaintiff is entitled to recover attorney

fees for work reasonably expended to obtain the amount

previously awarded, Plaintiff’s motion is granted in part.    The

supplemental award is reduced to reflect excess hours and the

extent of Plaintiff’s success in the fee litigation.

                            DISCUSSION

          The prevailing party in a civil action brought by or

against the United States is entitled to an award of the

2
  Shah Bros., Inc. v. United States, __ CIT __, 9 F. Supp. 3d
1402, 1409 (2014) (“Shah Bros. EAJA Litig.”) (holding that
Plaintiff Shah Bros. is entitled to a fees and expenses award
pursuant to the EAJA “because Shah Bros. is the prevailing party
in this civil action brought against the United States; because
the United States has not shown that the agency action upon
which this civil action is based – i.e., the denial of Shah
Bros.’ classification protest after confession of judgment in [a
prior action concerning materially-identical merchandise,
imported by the same importer shortly prior to this litigation]
– was substantially justified; and because the Government has
not shown that special circumstances exist in this case that
would make a fee award unjust”) (quotation marks and citations
omitted); see id. at 1406 (discussing the legal framework for
EAJA awards). Familiarity with the facts and procedural posture
of this case is presumed.
3
  Pl.’s Supplemental Appl. for Att’y Fees Under the [EAJA],
ECF No. 108.
Court No. 10-00205                                          Page 3


attorneys’ fees and other expenses incurred by that party in

such action, “unless the court finds that the position of the

United States was substantially justified or that special

circumstances make an award unjust.” 28 U.S.C. § 2412(d).      Here,

previous rulings have established that Plaintiff was the

prevailing party in this civil action against the United States,

and the position of the Government that gave rise to this

litigation was not substantially justified.4    This “single

finding that the Government’s position lacks substantial

justification, like the determination that a claimant is a

‘prevailing party,’ . . . operates as a one-time threshold for

fee eligibility,”5 such that “absent unreasonably dilatory

conduct by the prevailing party in any portion of the

litigation, which would justify denying fees for that portion, a

fee award presumptively encompasses all aspects of the civil

action,” including the fee litigation.6    Accordingly, Shah Bros.


4
  Shah Bros. EAJA Litig., __ CIT at __, 9 F. Supp. 3d at 1407-08,
1409 & n.13.
5
    Comm’r, INS v. Jean, 496 U.S. 154, 160 (1990).
6
  Id. at 161 (emphasis added, quotation marks and footnote
omitted); see also id. at 162 (“Denying attorneys’ fees for time
spent in obtaining them would dilute the value of a fees award
by forcing attorneys into extensive, uncompensated litigation in
order to gain any fees . . . .”) (alteration, quotation marks,
and citation omitted); id. at 164 (“If the Government could
impose the cost of fee litigation on prevailing parties by
asserting a ‘substantially justified’ defense to fee
applications, the financial deterrent that the EAJA aims to
                                       (footnote continued . . .)
Court No. 10-00205                                        Page 4


is entitled to an EAJA award that includes compensation for the

fee litigation.   The next question before the court is therefore

the appropriate magnitude of such award.

          As a threshold matter, the EAJA entitles the Plaintiff

to compensation only for work that was “reasonably expended.”7

In this regard, the Government argues that certain entries

contained in Plaintiff’s itemized fee litigation bill8 are non-

compensable.9   Specifically, the Government contests entries that

reflect 1) a junior attorney working together with a senior



eliminate would be resurrected.”); cf. Scarborough v. Principi,
541 U.S. 401, 407 (2004) (“Congress’ aim, in [enacting the
EAJA], was ‘to ensure that certain individuals, partnerships,
corporations . . . or other organizations will not be deterred
from seeking review of, or defending against, unjustified
governmental action because of the expense involved.’”) (quoting
H.R. Rep. No. 99-120, at 4 (1985)).
7
  Hensley v. Eckerhart, 461 U.S. 424, 434 (1983) (“The district
court . . . should exclude from [the] fee calculation hours that
were not ‘reasonably expended,’ . . . [such as] hours that are
excessive, redundant, or otherwise unnecessary.”) (quoting
S. Rep. No. 94-1011, at 6 (1976)); Copeland v. Marshall,
641 F.2d 880, 891 (D.C. Cir. 1980) (en banc) (“Any fee-setting
inquiry begins with the ‘lodestar’: the number of hours
reasonably expended multiplied by a reasonable hourly rate.
. . . Compiling raw totals of hours spent, however, does not
complete the inquiry. It does not follow that the amount of
time actually expended is the amount of time reasonably
expended.”) (emphasis in original).
8
  See Ex. A (supplemental EAJA application and itemized fee bill)
to Decl. of Elon A. Pollack, ECF No. 108 (“Pl.’s Suppl. Fee
Bill”).
9
  Def.’s Resp. to Pl.’s Supplemental Appl. for Att’y Fees Under
the [EAJA], ECF No. 109 (“Def.’s Opp’n”) at 2-5.
Court No. 10-00205                                          Page 5


attorney; 2) work on unfiled motions; 3) performance of more

than one task; and 4) preparation of the supplemental EAJA

application.10   Each argument is addressed in turn.

           First, the Government’s objection to the

reasonableness of work performed by a junior and senior attorney

working together11 is unpersuasive.   Indeed “it is the rule

rather than the exception to have a junior and senior attorney

working together on a matter,”12 and nothing suggests any

inappropriate duplication of effort here.   On the other hand,

the Government is correct that no EAJA fees are recoverable for

unfiled motions, and that this is the law of the case.13


10
     Id.
11
  See Def.’s Opp’n, ECF No. 109, at 3-4 (challenging entries
billing for “KO” and “EAP” working together); Shah Bros. EAJA
Litig., __ CIT at __, 9 F. Supp. 3d at 1411 n.21 (noting that
“KO” was the most junior attorney on the team, whereas “EAP” was
the most senior attorney).
12
  Former Emps. of BMC Software, Inc. v. U.S. Sec’y of Labor,
31 CIT 1600, 1649, 519 F. Supp. 2d 1291, 1334 (2007) (quoting
Ross v. Saltmarsh, 521 F. Supp. 753, 760 n.35 (S.D.N.Y. 1981),
aff’d, 688 F.2d 816 (2d Cir. 1982)); Ross, 521 F. Supp. at 760
(noting that “this arrangement is the normal partner/associate
or senior associate/junior associate working relationship in
most legal firms”).
13
  Shah Bros. EAJA Litig., __ CIT at __, 9 F. Supp. 3d at 1413
(accepting the Government’s challenge to, inter alia, EAJA
compensation for work on unfiled motions, for the reasons
provided in the Government’s annotations to Plaintiff’s initial
itemized fee bill); Ex. 5 (Plaintiff’s itemized fee bill,
annotated to reflect hours and rates contested by the
Government) to Def.’s Mem. in Opp’n to Pl.’s Appl. for Att’ys
Fees & Expenses Under the [EAJA], ECF Nos. 96-2 & 96-3 (“Def.’s
                                       (footnote continued . . .)
Court No. 10-00205                                        Page 6


Accordingly, time spent working on unfiled motions14 shall be

excluded from Plaintiff’s EAJA award.

          With regard to the billing entries reflecting

performance of more than one task,15 the particular entries at

issue here are not so devoid of specificity, and the billing

time blocks are not so large, as to obscure the reasonableness

of the work performed.16   Only two of Plaintiff’s supplemental


Initial Objections”), at 42 (challenging entries reflecting work
on unfiled motions) (citing Gibson v. Colvin, No. 4:03-cv-90,
2013 WL 2422611 (S.D. Ga. June 3, 2013)); Gibson, 2013 WL
2422611 at *4 (“Unfiled motions, whether or not unfiled because
of strategic judgments by counsel, cannot be compensated. They
represent miscalculation by counsel and . . . mistakes will not
be compensated under the EAJA.”) (citing Hensley, 461 U.S.
at 437 (cautioning that counsel must use billing judgment in
hours worked)); see Hensley, 461 U.S. at 434 (quoting Copeland,
641 F.2d at 891 (“In the private sector, ‘billing judgment’ is
an important component in fee setting. . . . Hours that are
not properly billed to one’s client also are not properly billed
to one’s adversary pursuant to statutory authority.”) (emphasis
in original)).
14
  See Def.’s Opp’n, ECF No. 109, at 4 (identifying entry numbers
56, 57, 58, and 61 as pertaining to unfiled motions (as numbered
in the Government’s annotated reproduction of the Plaintiff’s
itemized supplemental fee bill)); Ex. 1 (Plaintiff’s itemized
supplementary fee bill, annotated to reflect the Government’s
itemized objections) to Def.’s Opp’n, ECF No. 109-1 (“Def.’s
Annotated Fee Bill”) at 5 (showing entry numbers 56, 57, 58,
and 61 – comprising 2.5 hours in total – as pertaining to
unfiled motions).
15
  See Def.’s Opp’n, ECF No. 109, at 4 (challenging billing
entries “attributed to more than one billing event”)
16
  Cf. Harolds Stores, Inc. v. Dillard Dep’t Stores, Inc.,
82 F.3d 1533, 1554 n.15 (10th Cir. 1996) (“‘Block billing’
refers to the time-keeping method by which each lawyer and legal
assistant enters the total daily time spent working on a case,
                                       (footnote continued . . .)
Court No. 10-00205                                       Page 7


billing entries exceed 3 hours,17 most contain no more than two

separate (though often related) tasks, and each entry reflects

work reasonably expended when the time billed is considered to

have been divided evenly among the tasks listed therein.18


rather than itemizing the time expended on specific tasks.”);
Wise v. Kelly, 620 F. Supp. 2d 435, 450 (S.D.N.Y. 2008)
(“Although not prohibited, block-billing [sometimes] makes it
exceedingly difficult for courts to assess the reasonableness of
the hours billed.”) (quotation marks and citations omitted).
17
  Cf., e.g., Noel v. Hall, No. 3:99-cv-00649-AC,
2013 WL 5376542, at *6 (D. Or. Sept. 24, 2013) (permitting
block-billed entries under three hours because, “[a]lthough
cautioning against this practice, the court may excuse this
method when the billing period is no more than three hours”)
(quoting Sterling Savings Bank v. Sequoia Crossing, LLC, Civ.
No. 09-555-AC, 2010 WL 3210855, at *5 (D. Or. Aug. 11, 2010)
(“[W]hile billing periods of three hours or more may be subject
to exclusion, the court is more lenient with smaller blocks of
time, which it may divide by the total number of included tasks
in order to find the length of time required for each individual
task.”) (citation omitted)). Here, Plaintiff’s supplemental fee
bill contains two entries comprising four-hour increments, each
of which lists two arguably related tasks. See Def.’s Annotated
Fee Bill, ECF No. 109-1, at 4 (entry nos. 40 and 42) (billing
4 hours each for “Review Libas case; continue preparing
submission” and “Discuss issues with EAP; continue preparing
submission,” respectively).
18
  See, e.g., Def.’s Annotated Fee Bill, ECF No. 109-1, at 1
(entry no. 7) (billing 0.50 hours for “[c]orrespondence with
Rebecca Demb re: court conference; discuss same with KO”); id.
at 2 (entry no. 12) (billing 1.75 hours for “[d]iscuss[ing] fee
application with EAP re: conference with the court; review
brief”); id. (entry no. 14) (billing 2.25 hours for
“research[ing] case law cited in opposition; draft[ing] notes
for teleconference”); id. (entry no. 19) (billing 2.25 hours for
“[p]repar[ing] for court conference; conferenc[ing] with
Department of Justice and court re: fee award; review[ing]
billing documents with KO and formulat[ing] settlement
strategy”); id. at 4 (entry no. 47) (billing 1.50 hours for
“[r]eview[ing] final submission; review[ing] government
                                       (footnote continued . . .)
Court No. 10-00205                                          Page 8


            Finally, with regard to Plaintiff’s claim for

compensation for time spent preparing the supplemental EAJA

application, the Government argues that such work is non-

compensable because “[a]llowing Plaintiff to continue to request

fees for work performed on supplemental applications would

permit a never-ending cycle of EAJA fee requests.”19    But “a fee

award presumptively encompasses all aspects of the civil action”

(absent unreasonably dilatory conduct by the prevailing party),20

including those aspects related to the compensation to which the

prevailing party is entitled.21    And compensating Plaintiff for

time spent in preparing the supplemental EAJA application would

not “permit a never-ending cycle of EAJA fee requests” because,

as Plaintiff is not permitted any further briefing on this

matter, no further work remains to be compensated.


submission; adjust[ing] submission based on government
response”).
19
  Def.’s Opp’n, ECF No. 109, at 5 (quoting Belcher v. Astrue,
No. 1:09cv1234 DLB, 2011 WL 3847181, at *2 (E.D. Cal.
Aug. 30, 2011), rev’d in part on other grounds, 522 F. App’x 401
(9th Cir. 2013)).
20
     Jean, 496 U.S. at 161 (emphasis added).
21
  Id.; id. at 162 (quoting Sullivan v. Hudson, 490 U.S. 877, 888
(1989) (“[Where proceedings are] necessary to the attainment of
the results Congress sought to promote by providing for fees,
they should be considered part and parcel of the action for
which fees may be awarded.”)); id. at 166 (“The purpose and
legislative history of the statute reinforce our conclusion that
Congress intended the EAJA to cover the cost of all phases of
successful civil litigation addressed by the statute.”).
Court No. 10-00205                                          Page 9


            But determining which of Plaintiff’s fee litigation

hours were reasonably expended does not end the inquiry.

Because the court must “consider the relationship between the

amount of the fee awarded and the results obtained,” fee

litigation awards should reflect the extent to which the

applicant was ultimately successful in such litigation.22    Thus

where (as here) the Government’s challenge to Plaintiff’s EAJA

application resulted in the court’s recalculating and reducing

the amount of the award initially sought,23 the subsequent fee

litigation award should generally reflect a reduction reasonably

proportionate to the applicant’s degree of success.24


22
  Jean, 496 U.S. at 163 n.10 (relying on Hensley, 461 U.S.
at 437); see also Wagner v. Shinseki, 640 F.3d 1255, 1260
(Fed. Cir. 2011) (“Courts should look to the framework
established in Hensley when calculating an appropriate
supplemental fee award.”) (citing Hensley, 461 U.S. at 435-39;
Jean, 496 U.S. at 161-63); Hensley, 461 U.S. at 436 (“[T]he most
critical factor [in calculating a fee award] is the degree of
success obtained.”); cf. Wagner, 640 F.3d at 1260 n.3
(explaining that “[a]lthough Hensley involved the award of fees
under the Civil Rights Attorney’s Fees Act of 1976, 42 U.S.C.
§ 1988, the standards set forth for awarding attorney fees ‘are
generally applicable in all cases in which Congress has
authorized an award of fees to a ‘prevailing party,’” and that
“[f]urthermore, although Hensley involved an initial fee
application, the fee guidelines it provides are applicable to
supplemental fee applications as well”) (quoting Hensley,
461 U.S. at 433 n.7, and citing Jean, 496 U.S. at 161-63).
23
  See Shah Bros. EAJA Litig., __ CIT at __, 9 F. Supp. 3d
at 1411-13 (awarding fees pursuant to the EAJA but reducing both
the hourly rates and the total number of hours initially
requested by the applicant).
24
     Cf. Jean, 496 U.S. at 163 n.10 (“For example, if the
                                          (footnote continued . . .)
Court No. 10-00205                                        Page 10


          Here, the fee litigation proceeded, at least in part,

because Plaintiff’s EAJA application was overly broad.   In its

opposition, the Government correctly identified numerous entries

in Plaintiff’s itemized fee bill that were either not

compensable under the EAJA at all, or else not compensable at

the claimed hourly rates.25   As a result of the Government’s



Government’s challenge to a requested rate for paralegal time
resulted in the court’s recalculating and reducing the award for
paralegal time from the requested amount, then the applicant
should not receive fees for the time spent defending the higher
rate.”); Wagner, 640 F.3d at 1260 (“Because Hensley requires a
court to calibrate the amount of attorney fees to the degree of
success a claimant has achieved, it is generally appropriate to
make an award of supplemental fees that is commensurate with the
degree of success obtained on the original fee application.”)
(citing, inter alia, Schwartz v. Sec’y of Health & Human Servs.,
73 F.3d 895, 909 (9th Cir. 1995) (affirming 50 percent reduction
to supplemental fee request where the applicant had obtained
approximately 50 percent of the fees claimed in her initial fee
application); Thompson v. Gomez, 45 F.3d 1365, 1367-69
(9th Cir. 1995) (affirming 13 percent reduction to supplemental
fee request where the applicants had received 87 percent of the
fees claimed in their initial fee application); Harris v.
McCarthy, 790 F.2d 753, 758-59 (9th Cir. 1986) (affirming
88.5 percent reduction to supplemental fee request where the
applicants had obtained only 11.5 percent of the fees claimed in
their initial fee application); Institutionalized Juveniles v.
Sec’y of Pub. Welfare, 758 F.2d 897, 924-25 (3d Cir. 1985)
(affirming 12.5 percent reduction to supplemental fee request
where the claimants did not obtain complete success on their
original fee application); Mercer v. Duke Univ., 301 F. Supp. 2d
454, 470 (M.D.N.C. 2004) (reducing supplemental fee award by
20 percent because the initial fee request was reduced by 20
percent), aff’d, 401 F.3d 199 (4th Cir. 2005)).
25
  Shah Bros. EAJA Litig., __ CIT at __, 9 F. Supp. 3d at 1413
(“[T]he Government correctly identified the entries in
Plaintiff’s itemized attorneys’ bill that are not compensable by
an EAJA fee award in this case because they were related to an
                                       (footnote continued . . .)
Court No. 10-00205                                         Page 11


opposition and the ensuing fee litigation, approximately

11 percent of the attorney hours Plaintiff initially claimed

were found to be non-compensable.26   Accordingly, the hours

reasonably and unambiguously expended to litigate Plaintiff’s

contested fee application (as documented in Plaintiff’s

supplemental fee bill, excluding the 2.5 hours spent on unfiled

motions, as discussed above) shall be reduced by 11 percent, to

reflect the degree of success obtained by Plaintiff in the fee

litigation.27


unsuccessful separate claim; involved work not reasonably
related to the case; involved unreasonably vague time entries;
involved clerical work billed at attorney rates; reflected
overstaffing or duplicative work; involved work on unfiled
motions; and involved unnecessary work protracting the
litigation.”) (citation omitted).
26
  Plaintiff submitted an itemized bill seeking compensation for
729.5 hours and was granted an award reflecting 650 hours.
See Ex. A (Plaintiff’s initial itemized fee bill) to Decl. of
Elon A. Pollack, ECF No. 93-2, at 50; Shah Bros. EAJA Litig.,
__ CIT at __, 9 F. Supp. 3d at 1413 (granting all of the
Government’s suggested reductions to the number of compensable
hours claimed in Plaintiff’s EAJA application); Def.’s Initial
Objections, ECF Nos. 96-2 & 96-3 (objecting to a total of
79.5 hours claimed in Plaintiff’s itemized fee bill as non-
compensable).
27
  The Government points out that “[t]he difference between the
fees that plaintiff originally requested ($311,330.00), and the
fees that plaintiff obtained following [the decision in Shah
Bros. EAJA Litig., __ CIT __, 9 F. Supp. 3d 1402] ($206,737.00),
amounts to a 33% reduction of its original request,” Def.’s
Opp’n, ECF No. 109, at 5-6, and argues that “any supplemental
fee recovery should be similarly reduced.” Id. at 6. But the
33 percent reduction reflects a reduction of both the number of
hours claimed and the claimed hourly rates, whereas the
magnitude of Plaintiff’s degree of success in the fee litigation
                                       (footnote continued . . .)
Court No. 10-00205                                          Page 12


          Accordingly, for all of the foregoing reasons, the 2.5

hours spent on unfiled motions shall be deducted as non-

compensable from the 59 fee litigation hours claimed in

Plaintiff’s supplemental EAJA application,28 and the remaining

56.5 compensable hours shall be reduced by 11 percent, to

reflect the degree of success actually obtained in the fee

is better reflected by the reduction to the claimed number of
compensable hours, which was based on the clear over-reach
contained in the EAJA application, rather than the court’s cap
on the claimed hourly rates, which reflected merely a slight
modification to Plaintiff’s largely reasonable claim.
Compare Shah Bros. EAJA Litig., __ CIT at __, 9 F. Supp. 3d at
1413 (accepting all of the Government’s challenges to non-
compensable hours contained in the Plaintiff’s initial EAJA
application), with id. at 1411 (accepting the Plaintiff’s claim
to a special factor enhancement of the statutory cap on the
compensable hourly rate); id. (noting that evidence submitted by
Shah Bros. corroborates the Plaintiff’s claim that its hourly
rates were “within the range of rates customarily charged for
legal work in this field,” and noting also that the Government
submitted no contradictory evidence); id. at 1412 (granting the
Plaintiff compensation at hourly rates significantly above the
rates suggested by the Government); see Def.’s Mem. in Opp’n to
Pl.’s Appl. for Att’ys Fees & Expenses Under the [EAJA],
ECF No. 96, at 13-15 (arguing that Plaintiff should not be
compensated at rates above $125 per hour); id. at 14 (arguing,
in the alternative, that Plaintiff’s hourly rates should be
capped at $300 per hour). Cf. Jean, 496 U.S. at 163 (“[A]
district court will always retain substantial discretion in
fixing the amount of an EAJA award.”); Wagner, 640 F.3d at 1261
(“To be sure, a court has broad discretion in awarding attorney
fees, and is not bound, in all cases, to make an award of
supplemental fees that is [exactly] proportionate to the degree
of success obtained on the original EAJA application.”) (citing
Hensley, 461 U.S. at 437). Moreover, the rates to be awarded
for the additional fee litigation hours reflect only the basic
statutory cap. See infra note 29 and accompanying text.
28
  Pl.’s Suppl. Fee Bill, ECF No. 108, at 5 (showing total number
of hours claimed).
Court No. 10-00205                                          Page 13


litigation.    The remaining 50.5 compensable hours shall be

compensated at the rate of $125 per hour, in accordance with the

law of the case.29

                                CONCLUSION

            For the reasons provided above, Plaintiff’s EAJA award

in this case30 shall be supplemented with an additional

$6,312.50.31    Therefore, Defendant shall pay the Plaintiff a

total of $223,636.79 in compensation for attorneys’ fees,

expenses, and costs reasonably incurred in this action.

            It is SO ORDERED.



                                        _____/s/ Donald C. Pogue_____
                                        Donald C. Pogue, Senior Judge

Dated: December 15, 2014
       New York, NY



29
  Shah Bros. EAJA Litig., __ CIT at __, 9 F. Supp. 3d at 1413
n.32.
30
  See Shah Bros. EAJA Litig., __ CIT at __, 9 F. Supp. 3d
at 1414 (awarding costs and expenses in the uncontested amount
of $10,586.79, and ordering the parties to submit a joint
calculation for the attorneys’ fees total, in accordance with
the compensable hours and rates specified in the court’s
opinion); Parties’ Joint Statement of Amount of Fees to be
Awarded to Pl. Pursuant to Ct.’s Order, ECF No. 107 (“In
accordance with the Court’s Opinion and Order dated
September 18, 2014 (Slip Op. 14-109), Plaintiff and Defendant
hereby submit that Shah Brothers is entitled to a fee award in
the amount of $206,737.50.”).
31
     50.5 compensable hours at $125 per hour.